Name: Commission Regulation (EC) No 1676/98 of 29 July 1998 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) NO 1143/98 can be met
 Type: Regulation
 Subject Matter: means of agricultural production;  international trade;  EU finance;  trade
 Date Published: nan

 EN Official Journal of the European Communities30. 7. 98 L 212/17 COMMISSION REGULATION (EC) No 1676/98 of 29 July 1998 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1143/98 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1143/ 98 of 2 June 1998 laying down detailed rules for a tariff quota for cows and heifers of specified mountain breeds originating in various third countries, other than for slaughter and amending Regulation (EC) No 1012/98 (1), and in particular Article 5 (1) thereof, Whereas Article 2 (2) of Regulation (EC) No 1143/98 provides for the quantities reserved to traditional impor- ters to be assigned in proportion to their imports during the period 1 July 1995 to 30 June 1998; Whereas allocation of the quantities available to operators covered by Article 2 (3) of the abovementioned Regula- tion is to be made in proportion to the quantities applied for; whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in accordance with Regulation (EC) No 1143/98 shall be granted to the following extent: (a) for importers covered by (a) in Article 2 (1) of Regula- tion (EC) No 1143/98, 42,3312 % of the quantities imported during the period 1 July 1995 to 30 June 1998; (b) for importers covered by (b) in Article 2 (1) of Regula- tion (EC) No 1143/98, 2,6144 % of the quantities applied for. Article 2 This Regulation shall enter into force on 30 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 159, 3. 6. 1998, p. 14.